Exhibit 10.3

EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made as of the 4th day of November,
2014, between Body Central Corp. (the "Company"), and Ben Rosenfeld (the
"Executive").


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on November 5, 2014 (the "Commencement
Date") on the terms contained herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Employment.
(a)Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Commencement
Date and continuing for a five-year period (the "Initial Term"), unless sooner
terminated in accordance with the provisions of Paragraph 3; with such
employment to automatically continue following the Initial Term for successive
additional one-year periods in accordance with the terms of this Agreement (each
a "Renewal Term") unless either party notifies the other party in writing of its
intention not to renew this Agreement at least sixty (60) days prior to the
expiration of the Initial Term or any Renewal Term (collectively referred to as
the "Term"). The temporal Terms of this Agreement serve only to identify the
terms and conditions of Executive’s employment, and are not intended to
guarantee Executive any specific period of employment, or establish anything but
an at-will employment relationship. The Restrictive Covenants and other
obligations in Paragraphs 4 through 8 shall survive the expiration or
termination of this Agreement, including those relating to pay upon termination
of employment.
(b)Position and Duties. During the Term, the Executive shall serve as President
and Chief Executive Officer (“CEO”) of the Company reporting directly to the
Board of Directors of the Company (the "Board"). Executive shall have
responsibilities and duties consistent with the position of CEO and such
additional duties as may from time to time be prescribed by the Board, or its
designees, provided that such duties are consistent with the level of the
Executive's position or other positions that the Executive may hold from time to
time. In addition, subject to Paragraph 3(h) below, (i) as of the Commencement
Date, the Executive shall remain a member of the Board and (ii) during the Term,
the Company shall nominate the Executive for election as a member of the Board
at any annual meeting of the stockholders at which the Executive’s Board seat is
subject to stockholder vote. The Executive shall devote the Executive's full
working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may serve on up to one other board
of directors with the written approval of the Board, or engage in religious,
charitable or other community or personal investment activities as long as such
services and activities are disclosed to the Board and do not materially
interfere with the Executive's performance of the Executive's duties,
responsibilities and obligations to the Company under this Agreement or
otherwise.


--------------------------------------------------------------------------------





2.Compensation and Related Matters.
(a)    Base Salary. The Executive's initial base salary shall be based on an
annual rate of four hundred and fifty thousand dollars ($450,000) subject to all
legally required payroll deductions. The Executive's base salary rate shall be
evaluated from time-to-time, and at least annually, by the Compensation
committee of the Board (the “Compensation Committee”), and in conjunction with
the Executive’s Annual Performance Evaluation by the Compensation Committee to
determine if adjustments are to be made based on the Executive’s job
performance, the performance of the Company, or any other business
considerations. The annual base salary rate in effect at any given time is
referred to herein as "Base Salary." The Base Salary shall be payable in a
manner that is consistent with the Company's usual payroll practices for senior
executives.
(b)    One Time Incentive Bonus. Provided Executive completes, 90 days of
continuous employment from his Commencement Date, Executive will be paid a one
time sign-on bonus (the “Sign-On Bonus”) in the amount of $50,000.00, less
applicable withholdings and deductions The Sign-On Bonus shall be payable in a
lump sum on the first payroll date following 90 days from the Commencement Date.
If Executive is terminated without Cause (as defined hereafter), or the
Executive terminates the Executive’s employment for Good Reason (as defined
hereafter) before Executive completes 90 days of continuous employment, then
Executive will still be entitled to the Sign on Bonus. In no event will the
Sign-On Bonus be paid any later than March 15, 2015.
(c)    COBRA Reimbursement. Provided Executive has elected continuation of his
family health care benefits under COBRA for his current health care plan, and
that he provides documentation of his payment of the COBRA premiums pursuant to
the Company’s expense reimbursement written policies, the Company will reimburse
Executive for that portion of his COBRA premiums that is equal to the Company’s
contribution towards an equivalent level of coverage under the Company’s health
care plan (or a total of $1207.96 covering 2 months) until Executive and his
family become eligible to participate in the Company’s plan in January, 2015.
(d)    Annual Performance Based Bonus. During the Term, the Executive shall be
eligible to receive annual performance bonuses as determined by the Compensation
Committee in its sole discretion ("Discretionary Performance Bonuses").
Discretionary Performance Bonuses (if any) shall be payable at the same time
bonuses are payable to the Company's senior executives generally in accordance
with the Company's policies in effect. The Executive's Discretionary Performance
Bonus will be determined in the sole discretion of the Compensation Committee
and is not guaranteed to be any specific amount, but its target will be 80% of
Executive’s Base Salary and shall be based on the performance of the Company and
the Executive based upon the goals set by the Compensation Committee after
consultation with the Executive. In no case shall Executive’s Discretionary
Bonus pertaining to a given fiscal year exceed 160% of Executive’s Base Salary.
All Discretionary Performance Bonuses will be subject to the terms and
conditions of the “Body Central

2





--------------------------------------------------------------------------------



Corporation’s Annual Incentive Plan” and any amendments thereto, including but
not limited to the eligibility criteria for receipt.
(e)    Restricted Stock Eligibility. On the Commencement Date, the Executive
shall be eligible for a restricted stock award of up to 208,290 shares of
Company’s stock on a post reverse stock split basis as follows:
(i)A grant of 52,072 restricted stock shares based on the market close on the
Commencement Date which will vest in the following annual installments: (a) 33%
on November 5, 2015; (b) 33% on November 5, 2016 and (c) 34% on November 5,
2017, provided Executive will only vest in these amounts if Executive is
employed with the Company on each respective vesting date;
(ii)A grant of 52,072 restricted stock shares based on the market close on the
Commencement Date that will vest upon the successful completion of four (4)
consecutive quarters of “Positive Cash Flow,” provided Executive remains
employed with the Company through the date Company first determines successful
completion of the fourth quarter’s cash flow;
(iii)A grant of 52,072 restricted stock shares based on the market close on the
Commencement Date that will vest when Body Central achieves “Free Cash Flow”
equivalent to $20,000,000 of EBITDA during any fiscal year, provided Executive
remains employed with the Company through the date Company first determines it
has achieved such cash flow;
(iv)A grant of 52,074 restricted stock shares based on the market close on the
Commencement Date that will vest when Body Central achieves Free Cash Flow
equivalent to $40,000,000 of EBITDA during any fiscal year, provided Executive
remains employed with the Company through the date Company first determines it
has achieved such cash flow;
The restricted stock awards identified above are subject to the terms,
conditions and definitions set forth in the Body Central Corp. Amended and
Restated 2006 Equity Incentive Plan as amended by the Board of Directors (the
“Option Plan”), and the Executive’s individual award agreement.
(f)    Benefit Plans. The Company acknowledges that Executive will be subject
to, and eligible in accordance with, those benefit plans applicable to senior
executives, including, without limitation, those related to equity, 401(k)
salary reduction, and health and welfare.
(g)    Paid Time Off and Holidays. Upon completion of 90 days of continuous
service, Executive will be automatically enrolled in the Company’s Paid-Time Off
(“PTO”) Plan. Once enrolled, Executive will begin to accrue PTO at a rate equal
to 31 days per accrual year. Executive’s accrual, use, and payment of PTO will
be in accordance with the Company’s written policies. Notwithstanding the
foregoing, it is understood and agreed that the Company will provide Executive
with a one time award of 25 days of PTO on the first day of his employment. This
award of PTO days can be used immediately to cover upcoming holidays, unplanned
absences and/or pre-planned vacations. Vacations may be taken at the Executive's
discretion at such times as are not

3





--------------------------------------------------------------------------------



inconsistent with the reasonable business needs of the Company and do not
interfere with the performance of the Executive's duties to the Company.
(h)    Professional Fees and Expenses. The Company shall reimburse Executive for
all reasonable professional fees and business expenses directly related to the
Executive’s position and scope of responsibility subject to the limitations and
requirements for reimbursement in the Company’s written policies. In addition,
upon receipt of appropriate receipts and supporting documents, the Company will
promptly reimburse Executive for all reasonable attorneys’ fees related to the
negotiation and finalization of this Agreement.
(i)     Relocation/Commuting Reimbursement. Beginning on November 5, 2014 and up
to a maximum of 6 months, the Company will reimburse the Executive for
reasonable travel and lodging expenses related to the Executive’s travel between
New Jersey and the Corporate office in Jacksonville, Florida. Thereafter, the
Executive will be responsible for all expenses related to his commute to and
from the Corporate office. In addition, provided the Executive relocates his
personal residence during his employment to the Jacksonville Florida area no
later than November 5, 2016, the Company will reimburse the Executive for
reasonable and customary relocation expenses, including temporary housing
expenses, up to a maximum of $50,000 total. The Executive’s reimbursement of
these expenses is subject to the limitations and requirements of the Company’s
written policies, including the provision of invoices and proof of payment
substantiating such expenses. All reimbursements not considered tax-exempt will
be grossed-up to account for all applicable taxes. The Executive acknowledges
that all reimbursements under this provision constitute an advance of funds
which the Company is not otherwise obligated to provide to the Executive for
services rendered.
(j)    Merchandise Discount. The Executive is eligible to receive a 40%
merchandise discount off the retail price for items purchased in the Company’s
stores for the Executive, or by the Executive as a gift for a friend or
relative. All merchandise discount sales are subject to the terms and conditions
of the Company’s written policies.
3.Termination. The Executive's employment may be terminated without any breach
of this Agreement under the following circumstances:
(a)    Death. The Executive's employment shall terminate upon the Executive's
death.
(b)    Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s position with or without reasonable accommodation for a total period
of 180 days in any 12-month period (which need not be consecutive), or for 90
consecutive days. If any question arises as to whether the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s
position with or without reasonable accommodation, the Executive may, and at the
request of the Company shall, submit to the Company medical documentation and a
Fitness for Duty or other appropriate form authorized by the Company, and
completed by either the Executive’s treating physician if approved by the
Company, or a physician selected by the Company to whom the Executive or the

4





--------------------------------------------------------------------------------



Executive’s guardian has no reasonable objection, which provides sufficient
information for the Company to determine whether the Executive is disabled under
this Paragraph 3(b), and how long such disability is expected to continue. The
Executive, or guardian, shall cooperate with any reasonable request of the
Company or physician in connection with the provision of such information. If
the Company has good faith reason to question the appropriateness or accuracy of
an initial completed Fitness for Duty form under this provision, then the
Company, at its own expense, may request a second opinion from a physician with
an equivalent or superior medical discipline (i.e. cardiology or orthopedics).
If after a reasonable period of time the Executive fails to submit the required
and completed Fitness for Duty form(s) requested by the Company, then the
Company may terminate the Executive for cause under paragraph 3(c) of this
Agreement. Nothing in this provision shall be construed to waive the Executive’s
rights, if any, under the law including, without limitation, the Family and
Medical Leave Act, and the American’s with Disabilities Act.
(c)     Termination by Company for Cause. The Company may terminate the
Executive's employment at any time for Cause. For purposes of this Agreement,
"Cause" shall mean:
(i)    conduct by or at the direction of the Executive constituting a material
act of misconduct in connection with the performance of the Executive's duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes;
(ii)    commission by the Executive of any felony or misdemeanor that relates to
the Executive’s performance of his duties, including but not limited to crimes
involving moral turpitude, deceit, dishonesty, fraud or substance abuse. The
Board of Directors will have the sole discretion to decide whether it has reason
to believe the Executive has engaged in such activity based on a reasonable
investigation and reliable evidence, such as but not limited to, written witness
statements, information in an arrest record corroborated by additional
information, the Executive’s admission, indictment, conviction, plea of nolo
contendre, or a jury verdict;
(iii)    any conduct by or at the direction of the Executive constituting a
breach of the Executive's duty of loyalty or fiduciary duty owing to the Company
or any of its subsidiaries or affiliates;
(iv)    any conduct by or at the direction of the Executive that would
reasonably be expected to result in material injury or reputational harm to the
Company or any of its subsidiaries or affiliates if the Executive were retained
in the Executive's position;
(v)    continued non-performance by the Executive of the Executive's material
duties or responsibilities hereunder (other than by reason of the Executive's
physical or mental illness, incapacity or disability);
(vi)    a material breach by the Executive of this Agreement or of any other
agreement between the Executive (on the one hand) and the Company or any of its
subsidiaries or affiliates (on the other hand);

5





--------------------------------------------------------------------------------



(vii)    a material violation by the Executive, as determined in good faith by
the Board of Directors, of the Company's written employment policies concerning
sexual harassment, discrimination, retaliation , “Body Central’s Code of
Business Conduct and Ethics” policy, or the Company’s drug use and drug testing
policies, or other written policies which have been, or are implemented by the
Company under which an employee is subject to immediate termination for conduct
described therein;
(viii)    the Executive's failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities
or the inducement of others to fail to cooperate, within 5 days after being
instructed by the Company in writing to cooperate, or the willful destruction or
failure to preserve documents or other materials known to be relevant to such
investigation, or the inducement of others to destroy or fail to preserve
documents or other materials in connection with such investigation;
(ix)    the Executive’s failure to cooperate with the provision of medical
information requested pursuant to paragraph 3(b) of this Agreement; or
(x)    termination by the Executive of the Executive's employment without Good
Reason on fewer than thirty (30) days' advance written notice;
provided, however, that as to subparagraphs (iii) through (vii) and (ix) above,
if the basis for Cause is curable, the Company must provide written notice to
Executive of the applicable Cause and provide Executive 30 days in which to cure
such alleged Cause, and Cause shall only be established if Executive then fails
to cure. If, however, the Cause is or becomes incurable, then the Company has no
obligation to provide Executive with a 30 day cure notice or period, and may
proceed immediately to termination for Cause.
(d)    Termination by the Company Without Cause. The Company may terminate the
Executive's employment at any time without Cause. Any termination by the Company
of the Executive's employment under this Agreement that does not constitute a
termination by the Company for Cause under Paragraph 3(c) and does not result
from the death or disability of the Executive under Paragraph 3(a) or (b) or
from an Accelerated Resignation (as defined below in Paragraph 3(g)) shall be
deemed a termination without Cause.
(e)    Termination by the Executive. The Executive may terminate the Executive's
employment at any time for any reason, including but not limited to Good Reason,
subject to applicable notice periods and requirements. For purposes of this
Agreement, "Good Reason" shall mean that the Executive has complied with the
Good Reason Process (hereinafter defined) following the occurrence of any of the
following events:
(i)    a material dimunition in the Executive's responsibilities, authority or
duties;

6





--------------------------------------------------------------------------------



(ii)    a material diminution in the Executive's Base Salary except for
across-the-board salary reductions based on the Company's financial performance
similarly affecting all or substantially all senior management employees of the
Company;.
(iii)    a material change in the geographic location at which the Executive
provides services to the Company; or
(iv)    the material breach of this Agreement by the Company.
Collectively “Good Reason Condition.” "Good Reason Process" shall mean that (i)
the Executive reasonably determines in good faith that a Good Reason Condition
has occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason Condition within 30 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company's efforts, for a period not less than 30 days following such notice (the
"Cure Period"), to remedy the Good Reason Condition; (iv) notwithstanding such
efforts, the Good Reason Condition continues to exist; and (v) the Executive
gives Notice of Termination of the Executive's employment within 60 days after
the end of the Cure Period. If the Company cures the Good Reason Condition
during the Cure Period, Good Reason shall be deemed not to have occurred.
(f)    Notice of Termination. Except for termination as specified in Paragraph
3(a), any termination of the Executive's employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.
(g)    Date of Termination. "Date of Termination" shall mean: (i) if the
Executive's employment is terminated on account of the Executive's death under
Paragraph 3(a), the date of the Executive's death; (ii) if the Executive's
employment is terminated on account of the Executive's disability under
Paragraph 3(b) or by the Company for Cause under Paragraph 3(c), the date on
which Notice of Termination is given; (iii) if the Executive's employment is
terminated by the Company under Paragraph 3(d), 30 days after the date on which
a Notice of Termination is given; (iv) if the Executive's employment is
terminated by the Executive under Paragraph 3(e) without Good Reason, 30 days
after the date on which a Notice of Termination is given, and (v) if the
Executive's employment is terminated by the Executive under Paragraph 3(e) with
Good Reason, 30 days after the date on which a Notice of Termination is given
after the end of the Cure Period. If the Company cures the Good Reason Condition
during the Cure Period, Good Reason shall be deemed not to have occurred.
Notwithstanding the foregoing, (i) in the event that the Executive gives a
Notice of Termination to the Company for reasons other than “Good Reason,” the
Company may unilaterally accelerate the Date of Termination to any earlier
effective date (an "Accelerated Resignation") and such Accelerated Resignation
shall not result in or be treated as a termination by the Company for purposes
of this Agreement; and (ii) in the event that the Company terminates the
Executive's employment without Cause under Paragraph 3(d), or the Executive
terminates for ‘Good Reason” under paragraph 3(e) the Company may unilaterally
accelerate the Date of Termination to any earlier effective date provided that
the Company continues to pay the Executive the Base Salary

7





--------------------------------------------------------------------------------



for the 30-day period immediately following the date on which a Notice of
Termination is given to the Executive (“Accelerated Notice Pay”). The
Accelerated Notice Pay shall be in addition to any rights Executive may have to
payment of the Sign-On Bonus or the Severance Amount (as defined below).
(h)    On the Date of Termination, the Executive shall resign from all positions
with the Company and its subsidiaries. In addition, if the Executive is then
serving as a member of the Board of Directors of a subsidiary, the Executive
shall tender his resignation from such directorship(s) on the Date of
Termination.
4.Compensation Upon Termination.
(a)    Termination Generally. If the Executive's employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive's authorized representative or estate) (i) any Base Salary
earned through the Date of Termination payable in the same manner described in
Paragraph 2(a); (ii) unpaid expense reimbursements (subject to, and in
accordance with, Paragraph 2 of this Agreement); and (iii) any vested benefits
the Executive may have under any employee benefit plan through the Date of
Termination, which vested benefits shall be paid and/or provided in accordance
with the terms of such employee benefit plan.
(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. If the Executive's employment is terminated by the Company without Cause
as provided in Paragraph 3(d), or the Executive terminates the Executive's
employment for Good Reason as provided in Paragraph 3(e), then subject to the
Executive signing a general release of claims in favor of the Company and
related persons and entities in a form and manner reasonably satisfactory to the
Company (the "Release", which will be provided to the Executive within seven
days after any notification of termination) and the expiration of the seven-day
revocation period for the Release, the Company shall pay the Executive an amount
equal to 12 months of the Executive's final Base Salary (the "Severance
Amount"). The Severance Amount shall be paid out in substantially equal
installments in accordance with the Company's payroll practices and schedule
over 12 months (each such installment payment individually referred to as a
“Severance Installment Payment.”), beginning on the first payroll date that
occurs after the 35th day after the Date of Termination. Solely for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), each
Severance Installment Payment is considered a separate payment.
(c)    Termination of Severance Installment Payments/Offsets. Notwithstanding
the foregoing, if the Executive breaches any of the provisions contained in
Paragraphs 6-7 of this Agreement, all Severance Installment Payments shall
immediately cease and the Company will have satisfied its obligations under
Paragraph 4(b). In addition, if the Executive obtains alternative employment at
a senior executive level within the 12 month period in which the Severance
Installment Payments are to be paid, the Executive will be obligated to
immediately notify the Company’s Board Chair of the salary paid Executive in
connection with such alternative employment (“Offset Income”). The Company shall
have the right to reduce the Severance Amount it would otherwise have to pay
Executive by the Offset Income, subject to the conditions, limitations and

8





--------------------------------------------------------------------------------



restrictions set forth in this Paragraph 4(c). During the first 13 weeks that
the Company is paying the Severance Amount, the Company shall not be permitted
to reduce the Severance Amount by any Offset Income (the “No Offset Period”).
For the avoidance of doubt, if the Executive's employment is terminated by the
Company without Cause as provided in Paragraph 3(d), or the Executive terminates
the Executive's employment for Good Reason as provided in Paragraph 3(e), at a
minimum, the Severance Amount payable to Executive shall be an amount equal to
Executive's final Base Salary for a period of 13 weeks. After the conclusion of
the No Offset Period, the Company may begin reducing the Severance Installment
Payment by the Offset Income payable to Executive for the same period of time.
For example, if the Company issues a Severance Installment Payment for the pay
period of January 1 through January 15, the Company may reduce the Severance
Installment Payment by the amount of Offset Income received by Executive during
that same period.
(d)    Expiration/Non-Renewal of the Agreement by the Company. For the

avoidance of doubt, a non-renewal of this Agreement by the Company (in
accordance with Paragraph 1(a) above) will constitute a termination of
employment by the Company without Cause such that the severance provisions of
Paragraph 4(b) will apply.
5.Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive's separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a "specified
employee" within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any portion of the Severance Amount that the Executive becomes
entitled to under this Agreement on account of the Executive's separation from
service does not fall under the Short-Term Deferral or Separation Pay exceptions
to 409A, and thus would be non-qualified deferred compensation subject to
Section 409A and required to be delayed under Section 409A(a)(2)(B)(i) of the
Code, the payment of such non-qualified deferred compensation shall not be made
until the date that is the earlier of (A) six months and one day after the
Executive's separation from service, or (B) the Executive's death. Any delayed
payment that was otherwise payable on an installment basis, will be paid in a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

9





--------------------------------------------------------------------------------



(c)    To the extent that any payment or benefit described in this Agreement
constitutes "non-qualified deferred compensation" under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive's termination of employment, then such payments or benefits shall be
payable only upon the Executive's "separation from service." The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).
(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
6.Work Made for Hire. The Executive and the Company agree that the Executive may
make inventions or create other Intellectual Property (as further defined below)
in the course of the Executive's duties and agree that in this respect the
Executive has a special responsibility to further the interests of the Company.
(a)    For purposes of this Agreement, the term "Intellectual Property" shall

include, without limitation: all patents, registered designs, trade marks and
service marks (whether registered or not and including any applications for the
foregoing), copyrights, design rights, database rights and all other
intellectual property and similar proprietary rights subsisting in any part of
the world (whether or not capable of registration) and including (without
limitation) all such rights in materials, works, prototypes, inventions,
discoveries, techniques, computer programs, source codes, data, technical,
commercial or confidential information, trading, business or brand names,
goodwill or the style of presentation of the goods or services or any
improvement of any of the foregoing and the right to apply for registration or
protection of any of them and in existing applications for the protection of any
of the above.
(b)    Any invention, improvement, design, process, information, copyright

work, computer program, trade mark, trade name or get-up, work or other output
made, created or discovered by the Executive during the employment, whether
capable of being patented or registered or not and whether or not made or
discovered in the course of the Executive's employment, in conjunction with or
in any way affecting or relating to the business of the Company, or capable of

10





--------------------------------------------------------------------------------



being used or adapted for use in or in connection with such business, together
with all Intellectual Property subsisting therein, (the "Intellectual Property
Rights") shall be disclosed immediately to the Company and shall, to the fullest
extent permitted by applicable law, be deemed "work made for hire" and belong to
and be the absolute property of the Company, and the Executive hereby assigns to
the Company with full title guarantee and by way of present assignment of future
rights, all such copyright, database rights, design rights, and any other
Intellectual Property capable of assignment by way of present assignment of
future rights, which may fall within the definition of the Intellectual Property
Rights absolutely for the full term of those rights.
(c)    If and whenever required so to do by the Company the Executive shall at
the expense of the Company:
(i)    Apply or join with the Company in applying for patent or other protection
or registration in the United States and/or in any other part of the world for
any Intellectual Property Rights; and
(ii)    Execute all instruments and do all things necessary for vesting all
Intellectual Property Rights (including such patent or other protection or
registration when so obtained) and all right, title and interest to and in them
absolutely, with full title guarantee and as sole beneficial owner, in the
Company or in such other person as the Company may specify.
(d)    The Executive irrevocably and unconditionally waives all rights under any
applicable law respecting copyright, in connection with the Executive's
authorship of any existing or future copyright work in the course of the
employment, in whatever part of the world such rights may be enforceable.
(e)    The Executive irrevocably appoints the Company to be the Executive's
attorney in the Executive's name and on the Executive's behalf to execute any
such instrument or do any such thing and generally to use the Executive's name
for the purpose of giving to the Company the full benefits of this clause. A
certificate in writing in favor of any third party signed by any director or by
the Secretary of the Company that any instrument or act falls within the
authority conferred by this Agreement shall be conclusive evidence that such is
the case.
7.Restrictive Covenants.
(a)    Confidential and Proprietary Information. The Company has spent extensive
time and effort identifying and developing trade secrets, customer
relationships, client relationships, supplier relationships, goodwill and
economic advantage, other business initiatives and other confidential
information (as further defined below, the "Proprietary Information"). The
Executive acknowledges and understands that the Executive will have access to
such Proprietary Information in the course of performing his duties, or at least
as a byproduct of the Executive's employment with the Company. The Executive
agrees that, at all times during the Executive's employment with the Company,
and at any time thereafter and without regard to when or for what reasons such
employment terminates, the Executive shall not disclose any such Proprietary
Information to any person outside the Company or utilize such Proprietary
Information to compete against the Company unless such

11





--------------------------------------------------------------------------------



disclosure is (1) necessary for the Executive to perform the Executive's duties
as an employee of (and only while employed by) the Company, (2) in response to a
valid subpoena or order by a court or other governmental body, or (3) otherwise
required by law or regulation. In the event that the Executive receives a
subpoena or similar demand to disclose Proprietary Information, the Executive
shall promptly notify the Company so that the Company shall have the ability to
seek an appropriate protective order prior to the Executive making any
disclosure in response to such subpoena or demand. For purposes of this
Agreement, "Proprietary Information" shall include, without limitation:
(v)     The identity, terms and preferences, of any current or prospective
customers, clients, suppliers or vendors;
(vi)    Information relating to the business, products, affairs and finances

of the Company, for the time being confidential to it;
(vii)    Technical data and know-how relating to the business of the Company;
(viii)    Any non-public information relating to the Company's technology,
marketing and business plans or strategies;
(ix)    Any management accounting or other similar financial

information that would typically be included in the financial statements of the
Company, including, without limitation, the amount of the assets, liabilities,
net worth, revenues or net income, in accordance with all laws and regulations
to the Company as to when such information can and must remain confidential, and
provided that such information will no longer be considered Proprietary
Information at any time the Company is legally obligated to publicly disclose
the information;
(x)    Names and addresses of any of the Company's customers, clients,
suppliers, vendors and employees, and details of any independent contractor or
agency arrangements;
(xi)    Non-public information relating to legal and professional dealings, real
property, tangible property, finances, business, and investment activities, and
other personal affairs of the Company;
(xii)    Any and all books, notes, memoranda, records, correspondence,
documents, computer and other discs and tapes, data listings, codes, designs,
drawings and other documents and materials (whether made or created by the
Executive or otherwise) relating to the business of the Company or any of its
principals; and
(xiii)    Any other non-public information gained in the course of the
Executive's employment with the Company that could reasonably be expected to
prove harmful to the Company if disclosed to third parties, including without
limitation, any information that is

12





--------------------------------------------------------------------------------



required by law or regulation to remain confidential, or any information that
could be reasonably expected to aid a competitor or potential competitor of the
Company. For purposes of this Agreement, "Proprietary Information" shall not
include information that (I) was otherwise in the Executive's possession prior
to the Company’s disclosure of Proprietary Information to Executive as evidenced
by reasonable proof; (2) is disclosed to the Executive by a third party who is
lawfully in possession of such information and who is not in violation of any
contractual, legal or fiduciary obligation to the Company with respect to such
information; or (3) is or becomes part of the public domain other than through
the breach of this Agreement.
(b)    Property. The Executive agrees that the Executive will not make or retain
any originals, copies or reproductions of or excerpts from any of the
Proprietary Information for the Executive’s use or the use of others, except for
the Executive's use for the benefit of the Company in the course of and in
connection with the Executive's employment with the Company. On request by the
Company or on termination of the Executive's employment with the Company, the
Executive will immediately deliver to the Company all tangible property that
embodies or contains any Proprietary Information, including books, notes,
memoranda, records, correspondence, documents, computer and other discs and
tapes, data listings, codes, designs, drawings and other documents and materials
relating to the business of the Company, whether prepared or developed by or
with the assistance of the Executive or otherwise coming into the Executive's
possession, custody or control and shall certify that all such property has been
handed over on request by the Company; provided however, that the Executive may
retain (and make copies of) the Executive's personal non-business-related
correspondence files and documents relating to the Executive's personal
compensation, benefits, and obligations.
(c)    Nondisclosure to the Company. The Executive represents and warrants that
the Executive has not disclosed and will not disclose to the Company any trade
secrets or other confidential or proprietary information that may not lawfully
be so disclosed by the Executive, by virtue of the ownership of the same by
another person or entity or otherwise.
(d)    Confidential Information of Third Parties. The Executive acknowledges and
understands that, in dealing with third parties with which the Company has
business relations or potential business relations, the Company may receive
confidential and proprietary information and materials from such third parties
subject to the Company's agreement to maintain the confidentiality thereof and
to require the Company's employees and consultants to do so. The Executive
agrees to treat all such information and materials as Proprietary Information
subject to this Agreement.
(e)    Non-Disparagement.
(i)    By The Executive. The Executive agrees that the Executive will not,
whether during or after the Executive's employment with the Company, make any
statement, orally or in writing, regardless of whether such statement is
truthful, nor take any action, that (i) in any way could disparage the Company
or any principals, officers, executives, directors, partners, managers, members,
employees, representatives, agents, or investors of the Company, or which
foreseeably could harm the reputation or goodwill of any of those persons or
entities, or (ii) in any

13





--------------------------------------------------------------------------------



way, directly or indirectly, could knowingly cause or encourage or condone the
making of such statements or the taking of such actions by anyone else. Nothing
in this provision prevents, or is intended to prevent the Executive from making
good faith reports or complaints of violations of the law to an appropriate
government agency or through other legal process.
(ii)    By The Company’s Executives, Officers and Board of Directors. The
Company agrees that when Executive’s Separation is announced to its Executives,
Officers and Board of Directors, the Board Chair of the Company will issue a
written directive to its Executives, Officers, and Board Members directing them
not to make any statements, orally or in writing, regardless of whether such
statement is truthful, nor take any action, that (i) in any way could disparage
the Executive, or which foreseeably could harm the reputation of Executive or
(ii) in any way, directly or indirectly, could knowingly cause or encourage or
condone the making of such statements or the taking of such actions by anyone
else. Once the written directive is issued, the Company will have fully
satisfied its obligations under this provision.
(f)    Nonsolicitation of Suppliers and Customers. The Executive agrees that
during the Executive's employment with the Company, and for a period of twelve
(12) months following the termination of the Executive's employment with the
Company for whatever reason, the Executive shall not, without the prior written
consent of the Board, solicit, divert or appropriate, or attempt to solicit,
divert or appropriate, to a Competing Business, any individual person, firm,
corporation or other entity that was an actual or prospective supplier or large
volume customer of the Company. This provision only applies to the extent such
solicitation, diversion or appropriation has the effect of materially
diminishing or ending the business relationship between the supplier or customer
and the Company. For purposes of this Paragraph 7(f), consent on the part of the
Board means the written, signed consent of the Board Chair. For purposes of this
provision, “solicit” means to suggest, ask, request, or otherwise encourage,
whether or not the Executive initiates the communication, or even if the
communication is initiated by a supplier or customer of the Company. If the
Executive is approached or contacted in any way, directly or indirectly, by an
individual or entity who the Executive may not solicit under this paragraph
7(f), the Executive must, without violating any provision of this Agreement,
advise such person or entity that the Executive cannot and will not discuss a
business relationship or doing business with the person, and he may also not
refer the individual to another person or entity who has no such restrictions.
The Executive further represents that the Executive's fulfillment of the
obligations set forth in this paragraph 7(f) shall not cause the Executive any
substantial economic hardship or render the Executive unemployable within the
industry either during or after the nonsolicitation period.
(g)    Nonsolicitation of Employees. The Executive agrees that while the
Executive is employed as an employee of the Company and for a period of twelve
(12) months after the termination of the Executive's employment with the Company
for whatever reason, the Executive shall not hire, solicit, recruit, induce,
entice or procure, directly or indirectly, on the Executive's own account or on
behalf of any third party, any officer, executive, director, partner, principal,
member, employee, representative, agent, of the Company or any person who was an
officer, executive, director, partner, principal, member, employee,
representative, or agent of the Company at any time during the final year of the
Executive's employment with the Company, to invest with, or work for

14





--------------------------------------------------------------------------------



the Executive or any person or entity with which the Executive is or intends to
be affiliated or encourage any such person to terminate his or her employment or
other relationship with the Company, without the express written consent of the
Company. This provision also applies to consultants and independent contractors
to the extent such solicitation has the effect of materially diminishing or
ending the business relationship between the independent contractor or
consultant, and the Company. For purposes of this Paragraph 7(g), consent on the
part of the Company means the written, signed consent of the Board Chair of the
Company. For purposes of this provision, “solicit” means to suggest, ask,
request, or otherwise encourage, whether or not the Executive initiates the
communication, or even if the communication is initiated by an third party, any
officer, executive, director, partner, principal, member, employee,
representative, agent, consultant or other independent contractor of the
Company. If the Executive is approached or contacted in any way, directly or
indirectly, by an individual who the Executive may not solicit under this
paragraph 7(g), the Executive must, without violating any provision of this
Agreement, advise such person that the Executive cannot and will not discuss a
business relationship or doing business with the person, and he may also not
refer the individual to another person or entity who has no such restrictions.
(h)    Conflicts of Interest Noncompetition. The Executive agrees that while the
Executive is employed as an employee of the Company and for a period of twelve
(12) months after the termination of the Executive's employment with the Company
for whatever reason, the Executive shall not, directly or indirectly, own an
interest in, join, carry on or be engaged in, operate, control or participate
in, or be connected as an officer, employee, agent, independent contractor,
consultant, partner, member, manager, shareholder or principal with, any
corporation, partnership, limited liability company, proprietorship,
association, business or other entity or person engaged in any Competing
Business without the express written consent of the Company. As used throughout
this entire Agreement, "Competing Business" means, anywhere in the United
States, any business which is similarly positioned in the marketplace and has a
principal line of business engaged in, or which derives a substantial portion of
its revenue from, the retail sale of young women's clothing, accessories or
footwear, through stores, catalogues or the Internet. The following companies
are considered to be, and examples of, a “Competing Business:” Charlotte Russe,
Wet Seal, Forever 21, Papaya, Love Culture, Rue21, and Windsor Fashions, Agaci,
Deb Shops, Rainbow and any other company similarly positioned in the
marketplace. For purposes of this paragraph 7(h), consent on the part of the
Company means the written, signed consent of the Board Chair of the Company. The
Executive further represents that the Executive's fulfillment of the obligations
set forth in this paragraph shall not cause the Executive any substantial
economic hardship or render the Executive unemployable within the industry
either during or after the noncompetition period.
(i)    Enforcement of Restrictive Covenants.
(A)    Injunctive Relief and Damages. Without limiting the right of the Company
to pursue all other legal and equitable remedies available for violation by the
Executive of the covenants contained in this Paragraph 7, it is expressly agreed
by the Executive and the Company that other remedies cannot fully compensate the
Company for any violation by the Executive of the covenants contained in this
Paragraph 7 and that the Company shall be entitled to injunctive relief, without
the necessity of proving actual monetary loss, to prevent any such violation

15





--------------------------------------------------------------------------------



or any continuing violation thereof. The failure of the Company to seek
immediate injunction, enforce this Agreement or to assert a violation of any
provision of this Agreement in a particular situation will not be regarded as a
waiver of the Company’s rights under this Agreement, or a waiver of rights if
there are any subsequent breaches by the Executive of the same or another
provision. Nothing in this Agreement shall be construed as prohibiting the
Company from pursuing any other rights or remedies at law or in equity available
for such breach or threatened breach of the provisions of these Restrictive
Covenants, including the recovery of damages, and all such rights and remedies
shall be cumulative. The Company and the Executive further agree that all
Severance or other payments still payable under this Agreement shall immediately
cease and shall no longer be an obligation of the Company in the event of any
violation of these Restrictive Covenants which is not cured (if such breach can
be cured) within (10) days of written notice by the Company to the Executive of
such violation or of a willful and material violation of the Restrictive
Covenants. The Company and the Executive further agree that such forfeiture
shall not be deemed to be liquidated damages for breach of such Restrictive
Covenants.
(B)    Obligations Survive. No change in the Executive’s duties or compensation
shall affect his obligations under these Restrictive Covenants, and the
Executive understands that termination of the Executive’s employment with the
Company, for any reason, will not in any way affect his obligations under these
Restrictive Covenants, and they remain in effect after the Executive’s
termination for any reason. If the Executive breaches the non-competition or
non-solicitation Restrictive Covenants, the restricted period applicable to the
breached covenant will be extended by the period of time between the Executive’s
separation of employment with the Company and the date a court of competent
jurisdiction enters into a temporary or permanent injunction restraining further
breach of the covenant.
(C)     Blue Penciling Permitted. If a court of competent jurisdiction
determines that any of the restrictions in this Agreement are overly broad or
unenforceable as written, then the Executive shall agree to modification of the
affected restrictions to permit enforcement to the maximum extent allowed by
law.
(D)    Assignment. Any successor or assignee of the Company is authorized to
enforce the Restrictive Covenants as if the name of such successor or assignee
replaced the Company throughout this Agreement. Since this Agreement is specific
to the Executive, the Executive may not assign any rights under this Agreement
to another entity or person. This Agreement will inure to the benefit of the
successors and assigns of the Company.
(E)    Attorneys’ Fees and Costs. In the event of litigation regarding these
Restrictive Covenants, the prevailing party shall be entitled to recover from
the non-prevailing party all costs incurred, including reasonable attorney’s
fees in enforcing the provisions of this Agreement as provided in Fla. Stat.
§542.335(1)(k).
8.Litigation and Regulatory Cooperation. During and after the Executive's
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or that may be brought
in the future against or on behalf

16





--------------------------------------------------------------------------------



of the Company that relate to events or occurrences that transpired while the
Executive was employed by the Company. The Executive's full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Executive's employment, the Executive also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company. The Company shall reimburse the Executive for any reasonable out of
pocket expenses incurred in connection with the Executive's performance of
obligations pursuant to this paragraph.
9.Third Party Agreements. The Executive represents to the Company that the
Executive has an employment agreement with another retail organization which
includes restrictive covenants and that Executive has provided the relevant
sections of the restrictive covenants to the Company (the “Third Party
Restrictive Covenants”). The Company represents that it has received and
reviewed the Third Party Restrictive Covenants provided to it by the Executive.
The Executive further represents that he has made reasonable efforts to verify
that his employment with the Company and the performance of the Executive's
duties for the Company does not violate the Third Party Restrictive Covenants or
any other obligations the Executive may have to any previous employer or other
party. In the Executive's work for the Company, the Executive will not disclose
or make use of any information in violation of any agreements with or rights of
any such previous employer or other party, and the Executive will not bring to
the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous employer
or other party (except as the Executive is authorized by such previous employer
or other party).
10.Arbitration of Disputes. Except as provided in the last sentence of this
Paragraph 10, to the fullest extent permitted by law, the Company and the
Executive agree to waive their rights to seek remedies in court, including any
right to a jury trial. The Company and the Executive agree that any dispute
between or among them or their subsidiaries, affiliates or related entities
arising out of, relating to or in connection with this Agreement or the
Executive's employment with the Company, will be resolved in accordance with a
two-step dispute resolution procedure involving: (1) Step One: non-binding
mediation, and (2) Step Two: binding arbitration under the Federal Arbitration
Act, 9 U. S.C. section 1 et. seq., or state law, whichever is applicable. Any
such mediation or arbitration hereunder shall be conducted in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association ("AAA") pursuant to its then
current Employment Arbitration Rules (a copy of which is available through AAA's
website, www.adr.org) and Mediation Procedures (the "AAA Employment Rules") (a
copy of which is available through AAA's website, www.adr.org). Notwithstanding
anything to the contrary in the AAA Employment Rules, the mediation process
(Step One) may be ended by either party to the dispute upon notice to the other
party that it desires to terminate the mediation and proceed to the Step Two
arbitration; provided, however, that neither party may so terminate the
mediation process prior to the occurrence of at least one (1) mediation session
with the mediator. No arbitration shall be initiated or take place with respect
to a given dispute if the parties have

17





--------------------------------------------------------------------------------



successfully achieved a mutually agreed to resolution of the dispute as a result
of the Step One mediation. The mediation session(s) and, if necessary, the
arbitration hearing shall be held in Jacksonville, Florida or any other location
mutually agreed to by the Parties hereto. The arbitration (if the dispute is not
resolved by mediation) will be conducted by a single AAA arbitrator, mutually
selected by the parties, as provided for by the AAA Employment Rules. If
required by law, the Company will be responsible for the AAA charges, including
the costs of the mediator and arbitrator, otherwise the parties will share such
charges equally. The Company and the Employee agree that the arbitrator shall
apply the substantive law of Florida to all state law claims and federal law to
any federal law claims, that discovery shall be conducted in accordance with the
AAA Employment Rules or as otherwise permitted by law as determined by the
arbitrator. The arbitrator's award shall consist of a written statement as to
the disposition of each claim and the relief, if any, awarded on each claim. The
Company and the Employee understand that the right to appeal or to seek
modification of any ruling or award by the arbitrator is limited under state and
federal law. Any award rendered by the arbitrator will be final and binding, and
judgment may be entered on it in any court of competent jurisdiction in
Jacksonville, Florida at the time the award is rendered or as otherwise provided
by law. Nothing in this Agreement will bar a party from seeking an immediate
temporary injunction with a court of competent jurisdiction in order to preserve
the status quo while undergoing the process of mandatory mediation and
arbitration.
11.Venue; Consent to Jurisdiction. To the extent that any court action is
permitted consistent with paragraph 10 of this Agreement, the parties hereby
agree that the exclusive forum and venue for such court action shall be the
State and Federal courts located in the State of Florida. The parties hereby
consent to the jurisdiction of the State Courts of the State of Florida and the
United States District Court for the Middle District of Florida. Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.
12.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law and net of any authorized deductions.
13.Successor to the Executive. This Agreement shall inure to the benefit of and
be
enforceable by the Executive's personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive's death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive's beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
14.Assignment Successors and Assigns. Neither the Company nor the Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other party. For
purposes of this paragraph, consent on the part of the Company means the
written, signed consent of the Board Chair of the Company.

18





--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Company may assign its rights, together with
its obligations under this Agreement without any such further consent of the
Executive to any successor in interest to the Company including in the event
that the Company shall effect a reorganization, consolidate with or merge into
any other corporation, limited liability company, partnership, organization or
other entity, or transfer all or substantially all of its properties or assets
to any other corporation, limited liability company, partnership, organization
or other entity, in which event all references to the "Company" shall be deemed
to mean the assignee or a designated affiliate of the assignee. The Executive
hereby consents to such assignment as set forth in the immediately preceding
sentence and further acknowledges and agrees that no further consent by the
Executive is necessary to make such assignment. This Agreement shall inure to
the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.
15.Entire Agreement. This Agreement constitutes the entire agreement between the
Executive and the Company, and supersedes any prior written or oral agreements
between the parties, concerning the subject matter hereof. There are no
representations, agreements, arrangements, or understandings, oral or written,
between the parties to this Agreement relating to the subject matter contained
in this Agreement, that are not fully expressed or specifically referenced
herein. This Agreement may not be modified or changed without the written,
signed and duly authorized consent of each party hereto. For purposes of this
paragraph, consent on the part of the Company means the written, signed and duly
authorized consent of the Board Chair of the Company.
16.Severability. If any portion or provision of this Agreement shall to any
extent be
declared illegal or unenforceable by a court or arbitrator of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. In the event that any portion or provision of
this Agreement is determined by a court or arbitrator of competent jurisdiction
to be unenforceable by reason of excessive scope as to geographic, temporal or
functional coverage, such provision will be deemed to extend only over the
maximum geographic, temporal and functional scope as to which it may be
enforceable.
17.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive's employment with the
Company to the extent necessary to effectuate the terms contained herein.
18.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
19.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt

19





--------------------------------------------------------------------------------



requested, to the Employee at the last address the Employee has filed in writing
with the Company or, in the case of the Company, at the Company's main offices,
to the attention of the Board Chair of the Company. Notices hereunder shall be
effective on the date of delivery in person or by courier or three (3) days
after the date mailed.
20.Governing Law. This is a Florida contract and shall be construed under and be
governed in all respects by the laws of the State of Florida, without giving
effect to the conflict of laws principles of the State of Florida. With respect
to any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Eleventh Circuit.
21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written,
BODY CENTRAL CORP.


By: /s/ Fred Lamster                                     Its: Chairman of the
Board
Date: November 5, 2014
BEN ROSENFELD


/s/ Ben Rosenfeld
                                


Date: November 4, 2014





20



